COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00296-CR


ALISHA MARIE LODRIGUE                                                   APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Alisha Marie Lodrigue attempts to appeal following her plea of

true to the State’s motion to proceed to adjudicate her guilt. The trial court

accepted Appellant’s plea and sentenced her accordingly.            The trial court’s

certification of Appellant’s right to appeal states that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On

July 6, 2012, we notified Appellant that this appeal could be dismissed unless
      1
       See Tex. R. App. P. 47.4.
she or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal. The court has not received any response.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certification

reflects that Appellant has no right of appeal, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 30, 2012




                                          2